The State Tax Commission of Maryland, acting under the powers which it claimed to have been conferred upon it by the Act of 1914, Chapter 841, and the Act of 1916, Chapter 629, determined to order a general assessment of all taxable real estate in the counties of Maryland, and it directed that assessors be appointed in all the counties of the State to assess real estate only within said counties. The Board of County Commissioners of Frederick County, in obedience to the orders and directions of the Commission, was about to appoint the several assessors for Frederick County, and were about to instruct them to assess only real estate situated within the said county. The assessment in all the counties was to be limited to real property. It was not proposed that there should be, under the present orders and instructions of the State Tax Commission, an assessment of any property *Page 247 
in the City of Baltimore. The appellees, who are residents and taxpayers of Frederick County, filed a bill in the Circuit Court for that county against the State Tax Commission of Maryland, Alfred W. Gaver, the Supervisor of Assessments for Frederick County, and the County Commissioners of Frederick County, in which it was prayed that an injunction be issued restraining the defendants from proceeding to make any assessment on any property in that county under the order and direction of the State Tax Commission. The defendants filed a demurrer to the whole bill, and this appeal was taken by all the defendants from the order of the lower Court overruling the demurrer.
It is contended for the appellees that the State Tax Commission of Maryland has no power under the Acts of Assembly, under which it is proceeding to act, to make the proposed assessment, and, therefore, its action is ultra vires, illegal and void.
Four reasons have been urged in support of the plaintiffs' contention. Three of these are stated in the opinion of the Court below and were decided adversely to the plaintiffs. That part of the opinion which deals with these three objections is here transcribed:
    "The point mainly urged by the bill of complaint in opposition to the proposed reassessment is that it will not apply equally to all portions of the State, but that being restricted to the counties by the terms of the statute, all property in Baltimore City will be excluded from the revaluation. It is contended that such a discrimination renders the Act invalid. We can have no hesitation in overruling this contention. There is no constitutional limitation upon the power of the Legislature which requires it to include in a single statute the provisions through which it intends to secure an equal and uniform valuation of property for the purposes of taxation. There are separate enactments by which property in Baltimore City is subjected to a continuing process of revision in order that it may be assessed for State and municipal taxes according *Page 248 
to its real value. If the Legislature was convinced that this standard has been uniformly observed in the assessment of Baltimore City property, but that a lower measure of taxable value has been applied elsewhere in the State, it was not, in our opinion, constitutionally necessary to subject the city to the expense of a superfluous reassessment merely because the county valuation may need readjustment.
    "The objection that the proposed reassessment is illegal because the State Tax Commission has given instructions, as alleged, that it shall apply only to real estate, seems to us to be likewise untenable. The Act of 1916, under which the reassessment has been ordered by the Commission, and whose validity as a statute is assumed for the purpose of this objection, does not direct that all classes of property shall be revalued at the same time, and the Constitution does not obligate the Legislature to impose such a requirement.
    "The contention that no sufficient notice of the reassessment is prescribed for the benefit of the owners of the property to be valued is met by the provision of the Act of 1914 for a hearing at the instance of any taxpayer, as to the assessment of his property, before the County Commissioners, and on appeal, before the State Tax Commission. It has been held by the Court of Appeals in the case of  Monticello Company v. Baltimore City, 90 Md. 428, that personal notice of an assessment of property for taxation is not necessary. `It is sufficient,' said the Court, `if notice be given by a law designating the time and place where parties may contest the justice of the valuation.'"
We fully concur in the conclusions reached by the Court below upon these objections, and in the principles of law upon which the conclusions rest.
But the Court sustained the plaintiffs' right to an injunction upon the facts stated in the bill upon the ground that the Act of 1916, Chapter 629, was void and that no general assessment could be made under the Act of 1914, Chapter *Page 249 
841. The Act of 1916, Chapter 629, was held to be void because it contained an unlawful delegation of power to the State Tax Commission to provide uniform rules for separate assessment of land and classification, and sub-classifications of improvements on land and personal property. The Court properly held that this was a duty and power invested solely in the Legislature under Article 15 of the Declaration of Rights, as amended by the Act of 1914, Chapter 390, and adopted by the people in November, 1915. The sole ground upon which the Act of 1916, Chapter 629, was held void was that by Section 249 of that Act, there had been an unlawful delegation of that duty and power to the State Tax Commission. The Court further held that no general re-assessment could be ordered by the State Tax Commission until the Legislature had provided, as was its duty to do, the uniform rules for assessment and classification enjoined by the Constitutional Amendment above referred to. If the legal position taken by the lower Court be sound, the conclusion reached by it is correct, and there can be no general re-assessment of property in the State until the Legislature shall have provided the rules contemplated by the Amendment.
We are unable to agree with the conclusion of the lower Court upon this branch of the case. It gives an unwarranted scope and effect to the amended Article of the Declaration of Rights. That amended Article is here inserted:
    "That the levying of taxes by the poll is grievous and oppressive and ought to be prohibited; that paupers ought not to be assessed for the support of the government; that the General Assembly shall, by uniform rules, provide for separate assessment of land and classification and sub-classifications of improvements on land and personal property, as it may deem proper; and all taxes thereafter provided to be levied by the State for the support of the general State Government, and by the Counties and by the City of Baltimore for their respective purposes, shall be uniform *Page 250 
as to land within the taxing district, and uniform within the class or sub-class of improvements on land and personal property which the respective taxing powers may have directed to be subjected to the tax levy; yet fines, duties or taxes may properly and justly be imposed, or laid with a political view for the good government and benefit of the community."
The questions which lie at the very threshold of the discussion are: First, what effect did this amendment have upon the law of the State existing at the time it became effective? Secondly,
what limitations and restraints did it impose upon the power of the General Assembly with respect to future legislation? As to the first question it is undoubtedly true that it abrogated or superseded Article 15 of the Declaration of Rights as it appeared in the Constitution of 1867. There is no expression in the amendment to indicate that it was the intention of the people to give it a retroactive effect, and in the absence of such an intention the accepted rule of construction requires that it shall be giveen a prospective and not a retroactive effect. Some of its provisions are prohibitory and self-executing, and require no act of the Legislature to make them effective:
(1) It prohibits the poll tax;
(2) It declares that paupers should not be assessed for the support of the government. These provisions are found in the Fifteenth Article of the Declaration of Rights of 1867;
(3) It declares that all taxes hereafter provided to be levied by the State for the support of the general State government, and by the counties and by the City of Baltimore for their respective purposes, shall be uniform as to land within the taxing districts, etc.
This provision refers not to assessments, but to futurelevies for taxes. The provision of the amendment which declares "that the General Assembly shall, by uniform rules, provide for separate assessment of land and classification and sub-classifications of improvements on land and personal *Page 251 
property, as it may deem proper," imposed a clear, mandatory duty upon the General Assembly, which it alone could discharge and which it could not delegate, but it was not a self-executing provision. The General Assembly neglected to discharge that duty, but it does not follow as a result of its failure of duty in this respect, that any valid laws relating to assessments, not in conflict with the amendment, may not be availed of for that purpose. The authorities appear to be uniform in support of the proposition that the failure of the Legislature to discharge a duty of the character imposed by this amendment leaves the valid and existing laws, not in conflict with any of its provisions, in full force and effect.
It is said in Cooley on Constitutional Limitations (6th Ed.), 98, that: "But although none of the provisions of a constitution are to be looked upon as immaterial or merely advisory, there are some which, from the nature of the case, are as incapable of compulsory enforcement as are directory provisions in general. The reason is that, while the purpose may be to establish rights or to impose duties, they do not in and of themselves constitute a sufficient rule by means of which such right may be protected or such duty enforced. In such cases, before the constitutional provision can be made effectual, supplemental legislation must be had; and the provision may be in its nature mandatory to the legislature to enact the needful legislation, though back of it there lies no authority to enforce the command. Sometimes the constitution in terms requires the Legislature to enact laws on a particular subject; and here it is obvious that the requirement has only a general force; the Legislature ought to obey it; but the right intended to be given is only assured when the legislation is voluntarily enacted. Illustrations may be found in constitutional provisions requiring the Legislature to provide by law uniform and just rules for the assessment and collection of taxes; these must lie dormant until the legislation is had; they do not displace the law previously in force, though the purpose may be manifest to do away with *Page 252 
it by the legislation required. * * * A constitutional provision may be said to be self-executing if it supplies a sufficient rule by means of which the right given may be enjoyed and protected, or the duty imposed may be enforced; and it is not self-executing when it merely indicates principles, without laying down rules by means of which those principles may be given the force of law."
In the notes to the case of City of Newport News v.Woodward, 104 Va. 58, reported in 7 Am.  Eng. Anno. Cases,
625, it is said: "A provision which is complete in itself and needs no legislative enactment to carry it into effect or provide means for its enforcement, is self-executing. * * * Self-executing provisions are chiefly characterized by language of the detailed character which is intended to be operative, and which would be used by a Legislature were it enacting such a provision into law. * * * On the other hand, if a provision lays down general principles or is a general one directed to the Legislature, or one which covers an entire subject in a few words, or which fixes only limits of action, or provides no rule for its enforcement, or vests a wide discretion as to the manner in which the mandate shall be carried into effect, it is not self-executing, but it belongs to that class of powers which are dormant and inoperative until validity and vigor are imparted to them by specific action of the legislative department of the government. * * * Constitutional provisions which are negative or prohibitive in character, their object being to suppress an existing evil, have as a general rule been held to operate immediately ex proprio vigore, since they need no legislation to carry the mere prohibition into effect; and provisions which are addressed to the legislative branch of the government have generally been held not to be self-executing. * * * A constitutional provision that the Legislature shall provide a uniform rule of taxation is not self-executing."
The rule is stated in 6 R.C.L., secs. 52 and 54, as follows: "A provision may be mandatory without being self-executing. *Page 253 
The question has been said to be one of intention in every case. A constitutional provision is self-executing where no legislation is necessary to give effect to it. * * * It has been said that the question in every case is whether the language of a constitutional provision is addressed to the courts or the Legislature. A provision that the Legislature should make suitable provisions for carrying a constitutional amendment into effect is obviously addressed to the Legislature and is indicative of the intention that such amendment should not become effective until made so by an Act of the Legislature. This may be illustrated by a constitutional provision that the Legislature should provide by law for a uniform and equal rate of assessment and taxation, and should prescribe such regulations as should secure a just valuation. Appropriate legislation is clearly necessary to carry these directions into effect."
In Davis v. Burke, 179 U.S. (L.Ed.), 399, the rule is thus stated: "Where a constitutional provision is complete in itself it needs no further legislation to put it in force. When it lays down certain general principles, as to enact laws upon a certain subject, or for the incorporation of cities of certain population, or for uniform laws upon the subject of taxation, it may need more specific legislation to make it operative. In other words, it is self-executing only so far as it is susceptible of execution."
These principles appear to be supported by an unbroken line of decisions, many of which are referred to in the authorities from which we have quoted.
That such a provision as that under consideration does not affect existing laws not in conflict therewith is equally well settled.
In 8 Cyc. 760, it is said: "Where future legislation is necessary in order to give force and effect to a constitutional provision, all existing laws remain in force until such legislation is enacted, except such laws as are repugnant to such provision when it was adopted. * * * While self-executing constitutional provisions operate wholly independent of legislative *Page 254 
action, a provision that is not self-executing has only a moral force so far as legislative action is concerned; and until such action is taken, existing laws remain in full force and operation."
It is stated in section 27, 6 R.C. Law: "When a new constitution is established it is customary to insert a provision that all statutes in force and not inconsistent with the new constitution shall continue until amended or repealed by the Legislature, though it is generally recognized that such laws remain in force without an express provision to that effect. Although a new constitution may contain prohibitions as to special legislation, it will not be construed as effecting a repeal of, or making inoperative, special laws passed before its adoption. When a constitutional provision, instead of being restrictive, permits greater freedom of action the same principles seem to apply. Thus it has been held that a constitutional provision empowering the voters of every city to enact and amend their municipal charter does not, of itself, alter existing charters. All statutes which are actually inconsistent with a new constitution are repealed by implication, unless they constitute contracts within the meaning of the federal provision prohibiting an impairment of the obligation of contracts. Where, however, the constitutional provision is not self-executing a state statute is not thereby superseded."
This rule has been adopted and applied. Williams v.Detroit, 2. Mich. 560; Doherty v. County of Ransom, 5 N.D. 1;Engstad v. Grand Forks County, 10 N.D. 54; Supervisors
v. Stout, 9 W. Va. 706; New Central Coal Co. v. George'sCreek  Iron Co., 37 Md. 537; Brown v. State, 23 Md. 503, and other cases. We take the principle to be well settled.
There is no existing provision of the law upon the subject of assessment, valuation, and classification in conflict with any provision of the amendment.
As to the second question. It was said in Kenneweg v.Allegany County, 102 Md. 119, that: "The General Assembly possesses all legislative power and authority except in *Page 255 
such instances, and to such extent as the Constitutions of the State and of the United States have imposed limitations and restraints thereon. In this respect the Legislature differs from the Congress of the United States which has, and can exercise, only such power as the Federal Constitution expressly or by necessary implication confers upon it. In the General Assembly plenary power to legislate is vested, unless restrained by the Constitution. In the Congress the power to legislate is not vested, unless confided by the Federal Constitution. In the State Constitution we look, not for the power of the General Assembly to adopt an enactment, but for a prohibition against its adoption. In the Federal Constitution we look, not for the prohibition, but for the delegated power to enact a measure." The legislation passed subsequent to the adoption of the Amendment which is not in conflict therewith or in conflict with some provision of the State or Federal Constitution cannot be set aside by the Court. And where an Act of the General Assembly is assailed as repugnant to some provision of the State or Federal Constitution, the repugnancy must be clear to justify the Court in striking it down. It will never do so in a doubtful case. A mere doubt as to the power of the Legislature is not sufficient. The Court must be satisfied that there is a plain, clear conflict between the Act and the Constitution, and where this appears the duty of the Court to sustain the Constitution and pronounce the Act void is plain. In Baltimore v. State, 15 Md. 453, the Court said: "And although, when the Court is satisfied that the Legislature has exceeded its authority, we would no more falter in denouncing the Act as void, than we should hesitate in deciding the most important matter within our jurisdiction, yet, in cases of doubt on the question of power, it would be improper to interfere. We could not do so without assuming (when it did not clearly appear) that the Constitution had been violated, which should not be predicated of another department in the discharge of functions peculiarly its own, as the law-making power. This is the settled doctrine *Page 256 
in this State, and, as far as we are informed, in every case in which the question has been considered. Regents v. Williams,
9 G.  J. 365; State v. B.  O.R.R. Co., 12 G.  J. 399."
The Courts have always been careful in the exercise of this power and have established the rule that: "A statute may be good in part, while other parts are invalid. If a portion be unconstitutional, the Court is not authorized, for that reason, to declare the whole void." Davis v. State, 7 Md. 151. InCommonwealth v. Hitchings, 5 Gray, 482, where the same rule of construction was adopted, the Court said: "The constitutional and unconstitutional provisions may even be contained in the same sections, and yet be perfectly distinct and separable, so that the first may stand, though the last fall. The point is, not whether they are contained in the same section, for the distribution into sections is purely artificial; but whether they are essentially and inseparably connected in substance."
In the light of these principles we shall now consider the law, so far as it relates to the question before us, as to valuation, assessments and classifications, as it existed prior to and at the time of the adoption of the amendment. The main body of this law is found in Article 81 of the Code and in the Act of 1914, Chapter 841. Article 81 of the Code declares what property shall be taxable in this State and contains ample rules for assessment and classification of all property of any description, except such as is therein exempt. It provides for the separate assessment of land and improvements, and it clothes the Boards of County Commissioners with powers to assess and re-assess all taxable property and authorizes them to appoint assessors. The method of assessment or valuation of all kinds of property is fully prescribed in the various sections of Article 81. They are quite familiar, and it would be useless to quote them in this opinion. The Act of 1906, Chapter 320, codified as section 204 of Article 81 of the Code conferred upon the Boards of County Commissioners the power "to value and assess all personal *Page 257 
property and to revise all valuations and assessment of real property in their respective counties, and to lower or increase said assessments of real and personal property, and to take steps for the discovery of all unassessed property of every kind," and they are authorized to appoint such agents, assessors and clerks as may be required for that purpose. It further provides that: "All the penalties and requirements prescribed in sections 173 to 203, both inclusive, as the same were enacted, and so numbered by the Acts of 1896, Chapter 120; 1896, Chapter 140; 1896, Chapter 142, and 1896, Chapter 143, so far as the same are applicable, both as to the owners of property and assessors or clerks appointed by the respective Boards of County Commissioners, and the said boards themselves, whether sitting to hear appeals or otherwise, shall be in force as fully as if said sections as contained in said Acts were herein re-enacted, and apply to all assessments and valuations made by said assessors or County Commissioners at any time under this article, and particularly to the listing of personal property in the year 1908, and every six years thereafter, so far as the same may be applicable and practicable." An examination of section 173 and subsequent sections of the Act of 1896 continued in force by the Act of 1906, will show that definite, precise and full requirements are therein set out for making the assessments.
The Act of 1910, Chapter 300, providing for a general revaluation and reassessment of property in all the counties of the State, except Somerset and Worcester Counties, declared in section 31: "That all Public General Laws and Local Laws now relating to revenue and taxes, or to the assessment or re-assessment of property for purposes thereof, not inconsistent with this Act or any of the provisions thereof, shall remain in full force, virtue and effect notwithstanding this Act; and in so far as this Act may be applicable after the special general assessment in the counties of the State to any part of the State, in addition to the Public General and Local Laws, entitled `Revenue and Taxes,' now in force, the *Page 258 
said provisions of this Act so applicable in the future shall remain in force." This Act also contains full and detail requirements for the making of the assessment.
The Act of 1914, Chapter 841, amended Article 81 of the Code by adding twelve new sections thereto, to follow immediately after section 232. The object of the Act, as stated in its title, was: "To create a State Tax Commission to provide for the equalization of assessments throughout the State of Maryland, and to provide for the review of all property for purpose of assessment at least once in every five years; to define the duties and other powers of the State Tax Commission; to provide for procedure and appeals in cases affecting taxation; to provide for the appointment of a supervisor of assessments in each county and the City of Baltimore; to provide for the payment of the salary of the supervisor of each county and Baltimore City; and to provide for the abolishing of the office of State Tax Commissioner, and to substitute the State Tax Commission for the State Tax Commissioner, and to appropriate a sum of money annually to pay the salaries and expenses of the State Tax Commission by adding twelve sections to Article 81, title `Taxation,' of the Code of Public General Laws, as set out in the Code of 1912." By section 233 the State Tax Commission of Maryland was created, its members designated and their tenure of office and compensation fixed. Section 234 prescribed the duties and declared the powers of the commission. Among its duties and powers are these:
(1) To have general supervision over the administration of the assessment and tax laws of the State.
(2) To have general supervision over all supervisors of assessments and to have the final determination of assessments of the property in all the counties, cities, towns and villages of the State, to the end that all taxable property shall be placedupon the assessment books and equalized between persons, firms and corporations in all the counties, districts, cities, towns and villages of the State, so that all persons, *Page 259 
firms and corporations shall be assessed alike for like kinds of property. In case any property which under the law is subject to taxation has not been assessed, such property may be placed on the books at any time and shall be subject to taxation for the current and previous years, not exceeding four years in all, in the same manner as other property is subject to taxation.
(3) To establish the form of the reports of assessments, assessment books and collection books, and of schedules, notices and other papers, and forms for financial and statistical reports of County Commissioners and the Appeal Tax Court of Baltimore City to the State Tax Commission. The State Tax Commission is empowered to require all these officials to use all forms furnished or prescribed by the State Tax Commission, and shall have power to examine all books of local governing bodies, assessing officials and tax collectors.
(4) To provide for a uniform system of accounts to be used by all collectors of State taxes and to require the use thereof.
(5) To formulate, whenever the commission shall deem it practicable, standards or units for the assessment of various kinds of property, and to issue instructions to local supervisors of assessments in regard thereto and to require the use thereof, to confer with County Commissioners and the Appeal Tax Court of Baltimore City, and visit each county as often as necessary.
(6) To enforce and execute a continuing method of assessmentand to require that all property in the State be reviewed forassessment at least once in every five years.
It is provided by section 244, that "the power to assess shall in all cases include the power to classify for taxation, and the power to review an assessment on appeal shall in all cases include the power to review any question of classification."
We think there can be no doubt that it was the intention of the General Assembly in passing the Act — an intention *Page 260 
disclosed by the title of the Act, and by the broad and comprehensive duties and powers conferred upon the commission — that there should be an assessment and equalization of assessment of all taxable property in the State for the purpose of taxation, and that it intended to confer, and did in fact confer upon the commission the power to order a general reassessment as an appropriate means of accomplishing the purpose for which it was created. The main object of the creation of the commission was to secure the equalization of assessments, and it was charged with the duty "to require that all property in the State be reviewed for assessment at least once in every five years." It would seem to be clear, both from the object of the Act and from the enumerated powers conferred upon the commission, that it has the power to order a general assessment, and if such irregularities exist in the assessments in the counties of the State as to require a reassessment to be made in order to secure a fair and uniform basis for taxation we think the powers conferred upon the commission are broad enough and were in fact intended to confer upon the commission the power to order a general reassessment as an appropriate means of accomplishing the objects for which it was created.
The machinery provided by the Act by which its objects were to be attained and the duties and powers of the Commission discharged and effectively executed were as follows:
The assessments in the first instance were to be made by the County Commissioners or other proper authority in the several counties. In each county of the State and in the City of Baltimore the State Tax Commission was required to appoint in the manner provided a supervisor of assessments. Each county supervisor was charged with the duty of general supervision over assessments of all property in the county. He was not required to make assessment, but he was given the power and charged with the duty to appeal to the State Tax Commission from any assessment or ruling which he might consider improper. It was made his duty to visit at frequent intervals every district, and obtain all *Page 261 
necessary data and information, keep posted on sales in the county and conditions attending sales and wherever possible to report the sales and the consideration of all transactions within twenty days to the State Tax Commission and to the County Commissioners. It was provided, that, "from these reports and all evidence obtainable, it shall be determined by the respective County Commissioners whether the assessment against any property or whether any unit of assessment values used in any district or county shall be changed, and in case the data submitted is not satisfactory either to the State Tax Commission or to the County Commissioners, either shall have the power to obtain additional data, and in case the assessment so determined upon is not satisfactory, the State Tax Commission or the County Commissioners shall order a new valuation." Provision was made for the appointment of a supervisor of assessments in Baltimore City, whose duties and powers are defined. In case of failure of the State Tax Commission to agree upon any assessment with the County Commissioners, or with the Appeal Tax Court of Baltimore City, as the case might be, it was provided that the determination of the Commission should be final. Provision was also made for hearing by any taxpayer before the County Commissioners or the Appeal Tax Court as to any agreement; for an appeal from any decision of either body to the State Tax Commission by any taxpayer, or by the Supervisor of assessments; for an appeal to the Courts on questions of law from decisions of the State Tax Commission. The remaining provisions of the Act have no material bearing upon the question under consideration.
The Act of 1916, Chapter 629, did not grant to the State Tax Commission the power to order a general re-assessment and was not passed for that purpose. That power had already been conferred upon the Commission by the Act of 1914, Chapter 841. The manifest object and purpose of the Act of 1916 were to provide supplementary machinery for the assessment provided for by the Act of 1914, — by which the power granted by that Act might be more effectively *Page 262 
executed. All its provisions are purely administrative. It added six new sections to Article 81 of the Code to follow section 247 and to be known as sections 248, 249, 250, 251, 252 and 253. It was provided by section 248, that "at such time as shall be ordered by the State Tax Commission, each of the several Boards of County Commissioners in the State of Maryland shall appoint such number of county assessors as shall be ordered by the State Tax Commission." Section 249 is here transcribed:
    "The uniform plan for the assessment of property which shall be formulated by the State Tax Commission shall be followed strictly by the Board of County Commissioners of the several counties in the State, together with all County assessors, not only for the assessment provided for in this Act, but for all subsequent reassessments and reviewal of assessments authorized by Chapter 841 of the Acts of 1914."
This section was held by the lower Court to be invalid for the reason above stated. Does this section delegate to the State Tax Commission the duty and power which the people by the amendment had imposed upon the General Assembly? Was the grant of power to the Commission to adopt a "uniform plan for the assessment of property" intended to grant a power which the General Assembly alone could exercise? These questions should not be answered in the affirmative if the language of the section is susceptible of a reasonable construction and application which will avoid conflict with the constitution and give to the section the force of law. "For as a conflict between the Statute and the Constitution is not to be implied, it would seem to follow, where the meaning of the constitution is clear, that the Court, ifpossible, must give the statute such a construction as willenable it to have effect. This is only saying in another form of words, that the Court must construe the statute in accordance with the legislative intent; since it is always to be presumed the Legislature designed the statute to take effect, and *Page 263 
not be a nullity." Cooley's Constitutional Limitations, 3rd Ed., 203.
The power to order the re-assessment having been granted to the Commission by the Act of 1914, Chapter 841, and which assessment must necessarily be made in conformity to existing laws, it is not reasonable to suppose that it was intended by the Legislature, in the enactment of a statute designed merely to provide additional and more effective machinery for doing the work, to confer upon the Commission a power under which radical changes might be made in the assessment and tax laws of the State. The work of assessing all the taxable property in Maryland is one of considerable magnitude, and attended with great difficulty, and it would appear to be of the greatest importance that uniformity of method, plan, and procedure in doing the work should be followed in all the counties. It is not to be presumed that the General Assembly intended to grant a power in violation of the Constitution. Construing the section in the light of the rules stated, the "uniform plan for the assessment of property" which the Commission was empowered to formulate may reasonably and properly be referred to such administrative methods of procedure as the Commission might adopt for making the assessment in accordance with and in conformity to the existing laws on the subject. This construction, in the circumstances of the case, appears to be reasonable and in accordance with the presumed intention of the Legislature, and sustains the validity of the section. No objection has been made, and, so far as we are able to see, can be made to the other sections of the Act. Section 249 is a separate and independent provision, and if, in the opinion of the lower Court it was unconstitutional, it was error under the authority cited to have stricken down the entire Act. It was said in Curtis v. Mactier, 115 Md. 386, that: "It has been held in many cases in this Court, in accordance with the decisions elsewhere that an entire Act ought not to be stricken down because one or more provisions are void *Page 264 
unless these are so connected together in subject-matter, meaning or purpose, that it can not be presumed the Legislature would have passed the one without the other."
Upon the facts disclosed by the record in the case before us, we decide: First, that the State Tax Commission of Maryland has the power to order a general re-assessment of taxable real estate in Frederick County, and that such assessment should be made inconformity to the existing laws upon the subject; secondly, that it is the duty of the County Commissioners of Frederick County to appoint such number of assessors for that county as shall have been ordered by the State Tax Commission; thirdly, that the plaintiffs are not entitled to the relief prayed for in the bill filed, and that the demurrer interposed by the defendants should have been sustained and the bill dismissed. The order appealed from will accordingly be reversed, and the bill of complaint dismissed.
Order reversed and bill dismissed, the appellees to pay thecosts. *Page 265